Citation Nr: 0839785	
Decision Date: 11/19/08    Archive Date: 11/25/08

DOCKET NO.  07-13 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1. Entitlement to service connection for recurrent headaches. 

2. Entitlement to service connection for residuals of a low 
back injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Rebecca N. Poulson, Associate Counsel
INTRODUCTION

The veteran served on active duty in the Coast Guard from 
March 1987 to May 1987 and in the Air Force Reserves for 
several years.  She had active duty for training (ACDUTRA) 
from March 2003 to March 2004, and served in Iraq from April 
2003 to August 2003.  

This matter is before the Board of Veterans' Appeals (Board) 
from a May 2006 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Reno, Nevada, which 
denied service connection for headaches and residuals of back 
trauma.  The veteran timely filed a Notice of Disagreement 
(NOD) in September 2006.  The RO provided a Statement of the 
Case (SOC) in March 2007 and thereafter, in April 2007, the 
veteran timely filed a substantive appeal.  In June 2008, the 
RO provided a Supplemental Statement of the Case (SSOC).

The issues on the title page have been recharacterized to 
more accurately reflect the veteran's claims. 

In July 2008, the veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge.  During 
the hearing, the veteran submitted additional evidence along 
with a waiver of initial RO consideration.  A transcript of 
the hearing is associated with the claims folder. 


FINDINGS OF FACT

1. VA has made all reasonable efforts to assist the veteran 
in the development of her service connection claims and has 
notified her of the information and evidence necessary to 
substantiate the claims addressed in this decision.

2. The service medical records show that the veteran 
sustained head and neck injuries while on active duty; the 
medical evidence shows that a chronic headache disorder was 
first diagnosed within months after her discharge from the 
military; the veteran has credibly testified that she has had 
recurrent headaches since sustaining in-service head and neck 
injuries; the medical evidence is in relative equipoise as to 
whether there is a nexus between her recurrent headaches and 
the in-service head trauma. 

3. The service medical records show no back injury or 
disability; the veteran has testified that she sustained an 
in-service back injury and has had recurrent back pain ever 
since; there is medical evidence of a current diagnosis of a 
lumbar strain; the preponderance of the medical evidence is 
against a nexus between the veteran's low back strain and any 
incident of service, to include trauma.  


CONCLUSIONS OF LAW

1.  With the application of the doctrine of reasonable doubt, 
service connection for post-traumatic headaches is warranted.  
38 U.S.C.A. §§ 101(21)(24); 1110, 1131, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.6, 3.102, 3.303 (2008).   

2.  Service connection for residuals of a back injury or a 
lumbar strain is not warranted.  38 U.S.C.A. §§ 101(21)(24); 
1110, 1131, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 and Supp. 2008), significantly 
changed the law prior to the pendency of this claim.  VA has 
issued final regulations to implement these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008).  The VCAA provisions include an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, and they 
redefine the obligations of VA with respect to the duty to 
assist the veteran with the claim.  In the instant case, the 
Board finds that VA fulfilled its duties to the veteran under 
the VCAA.

a. Duty to Notify  

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the 
December 2005 letter sent to the veteran by the RO adequately 
apprised her of the information and evidence needed to 
substantiate the claims.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Sanders v. Nicholson, 
487 F.3d 881, 886 (Fed. Cir. 2007) (outlining VCAA notice 
requirements); Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (same).  For "applications for benefits pending before 
VA on or filed after" May 30, 2008, as here, 38 C.F.R. § 
3.159(b)(1) no longer requires that VA request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  See 73 Fed. Reg. 23353, 23354  (Apr. 
30, 2008). 

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans Claims (Court) issued 
a decision in Dingess v. Nicholson, 19 Vet. App. 473,  484, 
486 (2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id. at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.  

The December 2005 letter from the RO satisfies these 
mandates.  It informed the veteran about the type of evidence 
needed to support her service connection claims, namely, 
proof of: (a) an injury in military service or disease that 
began in or was made worse during military service, or an 
event in service causing injury or disease; (b) a current 
physical or mental disability; and (c) a relationship between 
the current disability and an injury, disease or event in 
service.  This correspondence clearly disclosed VA's duty to 
obtain certain evidence for the veteran, such as medical 
records and records held by any Federal agency, provided the 
veteran gave consent and supplied enough information to 
enable their attainment.  The letter made clear that although 
VA could assist the veteran in obtaining these records, she 
carried the ultimate burden of ensuring that VA received all 
such records.  This letter additionally apprised the veteran 
that VA would schedule a medical examination or obtain a 
medical opinion for her if the RO determined such to be 
necessary to make a decision on the claims.  Although not 
required to do so, the RO also specifically asked the veteran 
to provide VA with any other supporting evidence or 
information in his possession.  See 73 Fed. Reg. 23353, 23354 
(Apr. 30, 2008) (providing that for "applications for 
benefits pending before VA on or filed after" May 30, 2008, 
as here, 38 C.F.R. § 3.159(b)(1) no longer requires that VA 
request that the claimant provide any evidence in his or her 
possession that pertains to the claim").  While no longer 
legally required, the veteran was effectively informed to 
submit all relevant evidence in her possession, and received 
notice of the evidence needed to substantiate her service 
connection claims, the avenues by which she might obtain such 
evidence, and the allocation of responsibilities between 
herself and VA in obtaining such evidence.  See Beverly, 19 
Vet. App. at 403; see also Mayfield v. Nicholson, 19 Vet. 
App. 103, 109-12 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).

With respect to the Dingess requirements, the veteran was 
provided with notice of the type of evidence necessary to 
establish a rating or effective date for the rating in a 
March 2006 correspondence.

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did provide such notice to the veteran prior to the May 
2006 rating decision that is the subject of this appeal.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) 
(validating the remedial measures of issuing fully compliant 
VCAA notification and readjudicating the claim in the form of 
an SOC to cure timing of notification defect).  Accordingly, 
the RO provided proper VCAA notice at the required time.

b. Duty to Assist 

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes assisting 
the veteran in obtaining records and providing medical 
examinations or obtaining medical opinions when such are 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, and the veteran in fact did 
receive a May 2008 VA head and back examination.  The 
veteran, through her representative, contends that the 
examination was inadequate because it was not conducted by a 
specialist.
The Board finds that a physician conducted the examination in 
question and it was thorough in nature.  The physician 
reviewed the medical evidence in the claims file and 
summarized the veteran's medical history in detail with 
respect to the headaches and low back pain.  The doctor 
provided opinions that are responsive to the diagnostic and 
nexus questions at hand and both opinions are supported by a 
rationale with citation to the clinical record.  There is 
also private medical evidence that is relevant to the nexus 
questions.  The Board finds that the medical evidence of 
record is sufficient to resolve this appeal, and the VA has 
no further duty to provide an examination or opinion.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2008).  See also McLendon v. Nicholson, 20 Vet. App. 79, 81 
(2006). 

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94. 

II. Law & Regulations

a. Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  See 
38 U.S.C.A. 
§ 1110 (West 2002 & Supp. 2007); 38 C.F.R. § 3.303 (2008).  
"In line of duty" means any injury incurred or aggravated 
during a period of active military service, unless such 
injury was the result of the veteran's own willful misconduct 
or, for claims filed after October 31, 1990, was the result 
of the veteran's abuse of alcohol or drugs.  38 U.S.C.A. § 
105(a); 38 C.F.R. §§ 3.1(m), 3.301 (2008).

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty, or any 
period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. § 
101(21) and (24) (West 2002 & Supp. 2007); 38 C.F.R. § 3.6(a) 
and (d) (2008).

ACDUTRA is, inter alia, full-time duty in the Armed Forces 
performed by Reserves for training purposes.  38 C.F.R. § 
3.6(c)(1) (2008).

It follows from this that service connection may be granted 
for disability resulting from disease or injury incurred or 
aggravated while performing ACDUTRA, or from injury incurred 
or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 
101(24), 106, 1131 (West 2002 & Supp. 2007).  However, 
presumptive periods do not apply to ACDUTRA or INACDUTRA.  
Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

The Court has held that "[f]or service connection to be 
awarded, there must be (1) medical evidence of a current 
disability; (2) medical evidence, or in certain  
circumstances, lay evidence of an in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury."  Coburn v. Nicholson, 19 
Vet. App. 427, 431 (2006); accord Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 
2005); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 
2004).  If the veteran fails to demonstrate any one element, 
denial of service connection will result.  Disabled Am. 
Veterans, supra; Coburn, supra.

With respect to the "current disability" prong, the Court has 
recognized that, "[i]n the absence of proof of a present 
disability there can be no valid claim" of service  
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) 
(recognizing that "[a] service-connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability"); see also Chelte v. 
Brown, 10 Vet. App. 268, 271, 272 (1997) (holding that the 
veteran's claim was not well grounded when the evidence  
"establishe[d] only that the veteran had a [disability] in 
the past, not that he has a current disability").

Turning to the second, "incurrence in or aggravation by 
service" prong, the Court has expressed that "[s]ervice 
connection for VA disability compensation . . . will be  
awarded to a veteran who served on active duty during a 
period of war . . . for any disease or injury that was 
incurred in or aggravated by" such service.  Caluza, 7 Vet. 
App. at 505.  VA may grant service connection, despite a 
diagnosis after discharge, when all the evidence, including 
that pertinent to service, establishes that the veteran 
incurred the disease during service.  See 38 C.F.R. § 
3.303(d); accord Caluza, supra ("When a disease is first 
diagnosed after service, service connection may nevertheless 
be established by evidence demonstrating that the disease was 
in fact 'incurred' during the veteran's service, or by 
evidence that a presumption period applied").  

With respect to the third, "nexus" prong, the veteran must 
demonstrate through medical evidence that "a causal 
relationship" exists between the present disability and an 
in-service event.  Shedden, 381 F.3d at 1167.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence must demonstrate that 
the claim is plausible.  Espiritu v. Derwinski, 2 Vet. App.  
492, 494 (1992).  Mere lay assertions of medical status do 
not constitute competent medical evidence.  Moray v. Brown, 5 
Vet. App. 211, 214 (1993) ("lay persons are not competent to 
offer medical opinions").  Alternatively, a veteran can 
establish a nexus between service and the current disability 
by offering medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the  
present disability and the symptomatology.  See Voerth v. 
West, 13 Vet. App. 117, 120 (1999); Savage v. Gober, 10 Vet. 
App. 488, 495 (1997). 

b. Standard of Proof

38 U.S.C.A. § 5107 (West 2002) sets forth the standard of 
proof applied in decisions on claims for veterans' benefits.  
A veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).

III. Analysis

a. Factual Background

The veteran contends that her recurrent headaches and a low 
back strain are the result of injuries sustained during 
active duty for training (ACDUTRA).  The veteran is service-
connected for a head scar, degenerative disc disease of the 
cervical spine and bilateral wrist carpal tunnel syndrome, 
all secondary to in-service trauma.
Service Medical Records 

The veteran suffered a blow to the head in July 2003 while 
serving in Iraq.  The veteran received a laceration to the 
back of her head.  She reported dizziness and nausea for 
several days thereafter.  

In an October 2003 post-deployment health assessment, the 
veteran indicated that she did not experience any headaches 
or back pain during her deployment.

Private Provider Records

In November 2004, the veteran complained of headaches to P.S. 
(initials used to protect privacy), MD.  The doctor's 
assessment included "[h]eadaches, which appear to be related 
to the neck.  This could be a result of her fall and hitting 
the head, could have injured the neck resulting in facial 
pain."  The veteran complained of occipital headaches to 
J.A.H., DC.

In March 2005, the veteran complained of headaches to G.T.F., 
MD.

In September 2005, the veteran complained of low back pain to 
F.H.S., CA.

June 2006 treatment notes from M.H.S, MD (Board eligible) 
contain the following statement:

With respect to her neck pain and headache and low 
back pain, I feel that [the veteran] has some upper 
cervical facet disease causing suboccipital 
headache but she does not have frank occipital 
neuralgia.  Moreover, I believe that she has a 
cervical and thoracic and lumbar strain. 

In April 2007, the veteran saw D.F.V., MD, and gave a history 
of lower back pain since the 2003 injury.  MRI of the lumbar 
spine reveals no abnormalities.

In letters dated December 2007 and July 2008, Dr. M.L., OMD, 
indicated that she had been treating the veteran since July 
2006 for chronic low back pain and headaches.  She stated 
that "[i]t is evident from [the veteran's] history that her 
pain started from the injury she incurred in Iraq in 2003 
when she fell and hit a post with her neck and back.  It is 
likely that her current condition is related to the injury in 
2003 that she sustained."

VA Records 

A December 2004 MRI of the veteran's brain indicates 
extensive sinusitis but otherwise no abnormality.

The veteran complained of "occipital-type" headaches in 
March 2005 and July 2006.

In February 2007, the veteran complained of lower back pain 
for more than a year's duration.  

During a March 2007 examination, the veteran reported having 
headaches since the 2003 head injury.  The examiner reviewed 
the veteran's headache diary and noted that the headaches 
occurred 5 to 8 times a month, lasted 1-2 hours, and were 
"mostly occipital in origin and sometimes on the parietal 
bone region."  The veteran indicated that she relieved her 
pain with ibuprofen.  The examiner determined that the 
veteran's headaches were "most likely" tension headaches 
and increased the dosage of ibuprofen.  

A May 2007 MRI of the lumbosacral spine reveals mild 
rotoscoliosis with minimal degenerative change.

April 2006 VA Examination

The veteran submitted to a VA brain examination in connection 
with her claim for service connection for head trauma.  She 
reported an inconsistent pattern of headaches - "a couple of 
ones a month and than a month may go by without one and then 
might get three in a row."  Each headache lasted a few hours 
and resolved with Excedrin.  She indicated that the headaches 
occurred in the right temporal region and sometimes radiated 
from the "occip[ital]."  The veteran described the pain as 
mild and rated it 3-4/10.

May 2008 VA Examination

With respect to the headaches, the veteran indicated that 
they began in 2003.  By the end of 2005 and early 2006, she 
was having "about 15" headaches per month.  She associated 
the increased frequency with "severe knots in back of neck 
and upper back."  However, she related that the current 
frequency is 3-4 headaches a month.  The veteran associated 
the decrease in frequency with massage, acupuncture, and 
visits to a chiropractor.  The veteran stated that she 
expected the headaches to improve after she returned to her 
civilian job in 2004, but instead they became worse and 
"really severe" by the end of 2005.  She indicated that the 
headaches usually begin in the right occipital area, although 
sometimes in the left, and radiate to the top of her head.  
She described the pain as "aching and throbbing, mostly 
dull" with occasional "very sharp stabbing pains in 
localized spots on her head that only last seconds and only 
once every few months."  

The examiner reviewed the veteran's history, to include the 
April 2006 VA examination, and conducted a physical 
examination, which was normal.  The  diagnosis was "chronic 
muscle tension headaches."  The examiner determined that the 
headaches are "less likely as not (less than 50/50 
probability) caused by, a result of, or proximally related in 
cause to the head trauma in the service."  She explained:

It would be unusual for post-traumatic headaches to 
worsen and become more frequent 2+ years after the 
injury.  She already has SC for neck pain related 
to 2003 fall with MRI C-spine having no significant 
pathology.  Even if the headaches are related to 
muscle strain in her neck, it doesn't make sense 
that they would become so much more frequent 'near 
the end of 2005.'  However, the veteran gives no 
history of later trauma and doesn't relate it to 
her civilian job.  The veteran's description of the 
headaches worsening when she developed worsening 
"knots" in upper back/neck area around end of 
2005 is a common complaint with muscle tension 
headaches.  It is possible the neck strain in 2003 
was related to occipital headaches in the first 
year after the injury, but again, there is no 
medical reason why the severity of the neck strain 
due to the 2003 injury would have worsened over 2 
years later.  Her current subjective complaints fit 
the diagnosis of chronic muscle tension headaches, 
but it is unlikely the current condition is related 
to hitting her head in 2003.  Significant attempt 
was made to obtain accurate history today, although 
I would anticipate the veteran possibly disagreeing 
with this opinion and claiming, at some later date, 
that the SC neck pain caused the headaches to 
gradually worsen ever since 2003.  However, that is 
not the history she gave today.

With respect to the lower back pain, the veteran stated that 
it "started off as stiffness and tightness" in 2003/2004.  
Initially, she attributed the problem to physical work.  The 
veteran indicated that the lower back pain is not constant, 
but occurs with flexion-extension motions.  She also has pain 
when "bend[ing] down to do something" or sitting in one 
position for over an hour, such as driving long distances.  
The pain usually improves if she walks around for 20 minutes.  
Otherwise, she takes aspirin or ibuprofen.  She has back pain 
30-70% of the time.  Walking and working are not limited.  
She limits the duration of recreational activities.

The examiner reviewed the veteran's history, to include the 
May 2007 MRI, and conducted a thorough physical examination.  
There was pain with motion and tenderness on the right side.  
A motor examination was normal.  Sensory and reflex 
examinations were also normal.  The examiner noted that "the 
pain she feels is mostly in right lower back - fairly 
localized to just a few cm caudal to the right SI joint.  
Some radiation of this toward mid-back and crosses slightly 
to the left, especially after 3 repetitions of each motion 
that causes pain, although ROM doesn't change."  The 
diagnosis was lumbar strain.  In response to the question 
"Is there any chronic disabling condition of the low back?" 
the examiner replied "has certain activity avoidance due to 
mild intermittent symptoms of lumbar strain, and since of a 
duration longer than 6 months it could, technically, be 
classified as a chronic condition."  The examiner determined 
that the veteran's current intermittent symptoms of lumbar 
strain "are less likely as not (less than 50/50 probability) 
caused by, a result of, or proximally (closely) related in 
cause to any event or condition on active military service."  
She explained:
I don't find complaints or treatment for low back 
pain while in active military service.  It is 
unlikely the June 2003 fall would cause recurrent 
lumbar strain.  There's a chance she had some 
symptoms of lumbar strain during previous periods 
of active duty, or perhaps in March-April 2003 
(before she was changed to a 'desk job' - which she 
states occurred 6 weeks prior to the June 2003 
incident), but she has not claimed that, and there 
is no documentation of low back complaints in any 
of the SMR's.  The veteran's claim focuses on 
claiming a chronic permanent low back disability 
due to activities during active duty, and there is 
no evidence of that on today's exam.   

Buddy Statements

In a December 2005 correspondence, J.K. stated that the 
veteran had suffered from headaches since her return from 
Iraq.

Veteran's Statements

A headache diary submitted by the veteran in December 2006 
documented the frequency and the severity of her headaches 
from September 2006 to December 2006.

In an April 2007 correspondence, the veteran stated that 
"[s]ince my injury in Iraq I have had increasing frequency 
of headaches.  Before the accident I did not experience 
headaches."  She also stated that "[p]rior to the accident 
I did not have any lower back pain.  Since the injury I have 
frequent, dull constant lower back pain."

In a July 2008 correspondence, the veteran made the following 
statement:

An exam by a specialist was requested on April 14, 
2008 by DRO and was accomplished on May 2, 2008.  
The specialized examination requested was to have 
been accomplished by an orthopedist, ENT and a 
neurologist.  This examination was accomplished by 
an Internal Medicine doctor without assistance of 
the specialists.  Is it felt the veteran was not 
afforded the opportunity for an adequate 
examination to either confirm or deny her 
contentions or provide the expert opinion 
requested.

During the July 2008 hearing, the veteran testified that she 
began having lower back pain in the fall of 2004.  The pain 
is not constant but occurs as often as 15 days per month.  
The pain is triggered by riding in a car or sitting for long 
periods of time.  With respect to her headaches, the veteran 
testified that they, too, are intermittent.  She began having 
headaches during the latter part of 2004 and indicated that 
they have increased in intensity and frequency "as the years 
have gone on."  The pain varies from a dull pain to an 
occasional sharp, stabbing pain that lasts a few seconds.  
She stated that the headaches are "usually in the back part 
of my head around probably about where the injury happened or 
below, and then the pain radiates more to the right side and 
it occasionally goes to the left."  The veteran indicated 
that the headaches have subsided with acupuncture.  She uses 
over-the-counter medication to relieve the pain.

b. Discussion

Headaches

With respect to the claim for service connection for chronic 
headaches secondary to an in-service head injury, the Board 
determines that the evidence is in relative equipoise and 
therefore supports the claim.  The service medical records 
show that the veteran sustained head and neck injuries while 
on active duty for training.  In fact, the RO has already 
granted service connection for residuals of these injuries, 
to include disability of the cervical spine and a laceration 
scar on the head in the mid occipital region.  The record 
contains complaints and diagnoses of headaches dating to 
November 2004, including clinical assessments in June 2006 
and March 2007 of sub-occipital and occipital headaches, 
respectively.  The veteran has also credibly testified that 
she has experienced headaches since shortly after returning 
from Iraq.

The Board notes that a doctor of oriental medicine, M.L., in 
December 2007 and July 2008 determined that it "is likely" 
that the veteran's headaches are related to her 2003 head 
injury.  The probative value of this opinion is diminished by 
an absence of a review of all the evidence of record.  
Nevertheless, this opinion is of some probative value and 
thus supports the claim.  

There is also a September 2003 opinion by a VA physician 
finding that the 2003 head injury did not cause the veteran's 
headaches.  The VA examiner's opinion is arguably of greater 
probative value because the physician reviewed and discussed 
the evidence.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995) (the opinion of a physician that is based on a review 
of the entire record is of greater probative value than an 
opinion based solely on the veteran's reported history).  
However, the examiner admitted that it is possible the neck 
strain in 2003 was related to occipital headaches in the 
first year after the injury.  

As noted above, the veteran is competent to testify as to the 
onset of her headaches and their frequency.  The record 
establishes that that the veteran sustained a head injury 
during service, headaches were diagnosed within months of her 
discharge from active duty, and treatment records, along with 
the veteran's credible testimony, show that the headaches 
have continued on an intermittent basis thereafter.  The 
record contains medical opinions that both support and weigh 
against the contended causal relationship that are, in the 
Board's judgment, in approximate equipoise when considered 
with the evidence that both clinicians relied upon.  Under 
these circumstances, the Board finds that, with the 
application of the doctrine of reasonable doubt, service 
connection for post-traumatic headaches is warranted.  38 
U.S.C.A. §§ 101(21)(24), 1110, 1131; 5107(b); 38 C.F.R. §§ 
3.6, 3.102, 3.303(b).



Back

The Board determines that the evidence preponderates against 
the veteran's claim for service connection for a low back 
disability.  The veteran contends that she sustained a back 
injury while on ACDUTRA at the same time she incurred the 
documented head and neck injuries.  In reviewing the medical 
evidence, the Board finds the first documented complaint of 
low back pain is dated September 2005 - more than two years 
after the accident and more than one year after ACDUTRA.  In 
addition, there is no medical or X-ray evidence of a low back 
disability dated during this time.  In addition, the VA 
examiner expressly concluded that it is "less likely than 
not" that the veteran's lumbar strain was caused by the 2003 
head injury.  The Board acknowledges Dr. M.L.'s opinion that 
the veteran's lower back pain "is likely" related to the 
accident.  However, in light of the thoroughness of the VA 
opinion on this matter and the lack of medical evidence, the 
Board finds that the preponderance of the competent evidence 
is against a finding that the veteran's lumbar strain is 
secondary to an in-service injury.  In light of such 
evidence, the claim must be denied.

The Board acknowledges the veteran's contention about the 
etiology of her lumbar strain.  As a layperson, however, she 
is not competent to provide a medical opinion about such 
causation.  Epps v. Brown, 9 Vet. App. 341, 344 (1996); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  While 
the veteran is certainly competent to describe symptoms, 
without an indication in the record that she has had the 
relevant medical training, she is not competent to provide an 
opinion on whether an etiological relationship exists between 
injuries while on ACDUTRA (which the service medical records 
show as head and neck trauma) and her lumbar or low back 
strain.  As a result, her own assertions are not probative to 
the critical issue in this case of whether this condition was 
caused by her claimed back injury while on ACDUTRA.

In elaborating on the question of the probative value and 
competency of the lay evidence in this case, the Board notes 
at the outset that in Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007) , the Federal Circuit Court determined that 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition (noting that sometimes the 
layperson will be competent to identify the condition where 
the condition is simple, for example a broken leg, and 
sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  The relevance 
of lay evidence is not limited to the third situation, but 
extends to the first two as well . Whether lay evidence is 
competent and sufficient in a particular case is a fact 
issue.

In the Board's judgment, the disability in question, lumbar 
strain, is not of the type disability that can be diagnosed 
by a layman.  Jandreau, supra.  Thus, while the veteran is 
competent to report what comes to her through her senses, to 
include experiencing pain in her lower back (and, as noted 
above, recurrent headaches), she does not have medical 
expertise to diagnose such a specific condition as the one at 
issue.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
In this case, she cannot provide a competent opinion 
regarding the diagnosis or causation of her low back strain. 

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for a low back disability.  Accordingly, 
the benefit of the doubt doctrine does not apply to this 
issue.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 
1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit 
of the doubt rule is inapplicable when the preponderance of 
the evidence is found to be against the claimant").










ORDER

Service connection for post-traumatic headaches is granted. 

Service connection for residuals of a low back injury is 
denied.



____________________________________________
R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


